Case 7:19-cr-00168-NSR Document 22 Filed “re otf,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI (F/I

CONSENT TO PROCEED BEFORE

UNITED STATES OF AMERICA,
A UNITED STATES MAGISTRATE

Vv. : JUDGE ON A FELONY PLEA
ALLOCUTION
Richard M. Valentine’ Tr.” pocketNumber '1 cr 16% (NSE)
Defendant. :
xX

 

The undersigned defendant, advised by my undersigned attomey, consents to a United
States Magistrate Judge presiding over the proceedings required by Rule 11, Fed. R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has previously been
made, from not guilty to guilty. I understand that if my plea is accepted, my sentencing will take

place before the United States District Judge who is assigned, or who is to be assigned, to my

case,

I understand that I have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article IT Judge, and hereby represent and confirm to the Magistrate Judge

that no threats or promises, or other improper inducements, have been made to cause me to

consent to this procedure, and that I do so voluntarily.
oth
IN WITNESS WHEREOF we have executed this consent this _ | q day of

Apri \ gO| 4 , at the White Plains Courthouse, White Plains, New York.

x filed 1 Miblee) 7 LL “0 Da fue Oy Ly Le

dee ape for Defendant

Accepied by) a GY ‘bo P ( aa 4

“isa Margaret 5

United States agistr te Judge
Southern District of New York

 

 

 
